JUDGE PETEBS
delivered the opinion of the court:
It is not alleged in the petition that assets of any kind, or to any extent, descended, upon the death of their ancestor, *389William Anderson, to appellants, Mary Murphy, George Anderson, and Cornelius Anderson. Their failure to answer, therefore, was not a confession of assets descended to them; and a personal judgment against them, such as was rendered in this case, was unauthorized by the pleadings and erroneous. It should have been, to be levied of assets, <fcc.
The judgment is therefore reversed, and the cause remanded, with directions that appellee have leave to amend his petition, if he should in reasonable time ask to do so, and for further proceedings consistent with this opinion.